Order filed April 6, 2012




                                               In The
                         Fourteenth Court of Appeals
                                   ____________
                                 NO. 14-11-00420-CR
                                   ____________
                         CHRISTOPHER BRUCE JOHNS, Appellant
                                         V.
                            THE STATE OF TEXAS, Appellee

                            On Appeal from the 180th District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1247048




                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #1 - surveillance video and
State's Exhibit #4 - videotaped statement.

       The clerk of the 180th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #1 - surveillance video and State's Exhibit #4 - videotaped statement,
on or before April 16, 2012. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit #1 - surveillance video and
State's Exhibit #4 - videotaped statement, to the clerk of the 180th District Court.




                                                        PER CURIAM